   8:20-cv-00406-JFB-MDN Doc # 19 Filed: 01/21/21 Page 1 of 1 - Page ID # 63




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NEBRASKA

In the matter of the restraint of:
                                                                  8:20CV406
UNITED STATES CURRENCY IN US
BANK ACCOUNT NUMBER 50873504347                                     ORDER
IN THE NAME OF THOMAS J. TROUBA,



         This matter comes before the Court at the request of Thomas J. Trouba (Filing No.

17), by and through his attorney, Steve Lefler, to release the $18,808 in U.S. currency

held by Attorney Lefler in trust from the stipulated freeze Order (Filing No. 15). The

government has no objection (Filing No. 18). Therefore, the Court finds that the $18,808

held by Attorney Lefler in his trust account is no longer subject to any freeze order of this

Court.

         SO ORDERED.



         Dated this 21st day of January, 2021.

                                                  BY THE COURT:

                                                  s/ Joseph F. Bataillon
                                                  Senior United States District Judge
